Brown, Judge:
These appeals to reappraisement have been stipulated and submitted for decision by counsel for the parties hereto.
In harmony with the stipulation I find the export value, as such value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the values of the involved merchandise, and that such values are the unit c. i. f. invoice values, less discounts, inland freight, ocean freight, dock dues, and wharfage, consular fees, and insurance premium, as invoiced. Judgment will be rendered accordingly.